Detailed Office Action
	The communication dated 1/13/2022 has been entered and fully considered. Claims 8-10 are withdrawn from examination. Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-7) in the reply filed on 1/13/2022 is acknowledged.  The traversal is on the ground(s) that the two inventions are close and there should be no search burden.  This is not found persuasive because in the restriction requirement of 12/10/2021 (top of page 3), the Examiner established the case for a search burden. The Applicant has not provided a direct rebuttal to the specifics of the Examiner’s argument.
The requirement is still deemed proper and is therefore made FINAL. Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over KOIDE (US-2015/0210024), hereinafter KOIDE, in view of MATSUE (JP-2002103325-A and its .
Regarding claims 1-5, KOIDE discloses A receiving table for supporting a side surface of a honeycomb formed body, the side surface being parallel to a cell extending direction {[abstract] note that the holder is the receiving table that support a side of honeycomb, [FIG. 3] 70 is the honeycomb formed body and cells extend into the plane thus parallel to the side of table 3, [FIG. 13] cells 70a are shown here}, the receiving table comprising: 
a body portion having a groove extending in one direction {[FIG. 6b] 63 is the body portion with groove 67 that is extended in the x direction}; 
a support portion comprising: a flexible sheet substrate in contact with a surface of the groove of the body portion {[FIG. 6b] 73 is the flexible sheet substrate that is contact with groove 67, [0088]}; 
wherein the support portion is provided in a non-adhesive state to the body portion {[FIG. 6b] 73 is in contact with groove 67 without the use of an adhesive}.
KOIDE, however, is silent on placing an additional foam layer on top of the flexible sheet such that the foam layer comes in contact with the honeycomb piece.
In the same field of endeavor that is related to honeycomb carrier, MATSUI discloses and a foam layer, the foam layer being brought into contact with the side surface of the honeycomb formed body (claim 1) {[0006] note that foam is used in at least a part of the body, [0010]}; 
wherein the foam layer is a resin foam layer or a rubber foam layer (claim 4) {[0012]},
wherein the foam layer has open cells (claim 5) {[0006] note that the foam is highly breathable that is an indication that it is open cell}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have placed the foam layer of MATSUE between the flexible sheet and honeycomb body of KOIDE, thus reading on the limitation “and a foam layer attached to the flexible sheet”.
As disclosed by MATSUE, the advantage of this foam layer is that it acts as a cushion when there is an impact during the transport and thus protecting the molded honeycomb body {[0006]}. 
Note that the green honeycomb body of KOIDE is also soft {[0042]}. Therefore, one of ordinary skill in the art would have been motivated to look to prior art and determine how to provide additional protection for this soft body. Also note that MATSUE discloses that its foam layer can be used in only a part of the apparatus or the receiving table that is in contact with the honeycomb body {[0006]}. MATSUI, therefore, would have taught the artisan to apply this soft foam layer only in those portions of the receiving table of KOIDE that comes into contact with the honeycomb.
Combination of KOIDE and MATSUE, however, is silent on fixing the support portion to the body portion. Note that as discussed above the flexible sheet of KOIDE is in a non-adhesive contact with the body portion (see claim 1 analysis above). As such, there is a chance that the flexible sheet can slip or move relative to the body portion during transport. Therefore, one of ordinary skill in the art would have been motivated to look to prior art and determine how to fix the flexible sheet to the body.
 and fixing members for fixing the support portion to the body portion (claim 1) {[col 2, lines 39-45], [FIG. 3] 36 and 34 are the pull clamps or fixing members that is used to secure the flexible sheet 32 (the support portion) to the body 22 (the body portion)},
 wherein each of the fixing members comprises an L-shaped angle that is in contact with the flexible sheet substrate of the support portion (claim 2) {[FIG. 7] 66/68 form the L-shape angle, note contact with the flexible sheet (not numbered)},
wherein the fixing members further comprise opening/closing plates provided on two end faces perpendicular to a direction where the groove of the body portion extends (claim 3) {[FIGs. 7 and 8] 72 is the opening closing plate to mechanism, note the 72 is perpendicular to the direction of the groove to the left of 22 (mold cavity) that extends from top to bottom, note the two end faces interpreted as two sides of the body groove that as shown above the fixing member are located at both the opposite side}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the clamp or fixing member of TRAMMELL, in the body/support portion of the combination of KOIDE and MATSUE. As noted above, an artisan would have been highly motivated to look to prior to determine how the flexible sheet of KOIDE can be secured to its body. TRAMMELL is such art that clearly teaches how to attach a flexible sheet to a body securely using a pull clamp as discussed above.
in contact with an upper surface of the body portion”.
However, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have changed or elongated arm 66 of the fixing member of TRAMMEL to have been in contact with both the flexible sheet and top surface of body 22 {[FIG. 7]}, since it has been held that a mere change in shape of an element is generally recognized as being within the level of an artisan when the change in not significant to the function of the device {see MPEP 2144.04 (IV)(B)}.
One would have been motivated to increase the length of arm 66 so that that a better securing of the flexible sheet to the body can be accomplished. Note that this does not changes the functionality of TRAMMELL fixing device.
Regarding claim 6, KOIDE discloses wherein the flexible sheet substrate is formed of a flexible resin {[0088] note that polyurethane is a resin}.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KOIDE, MATSUE, and TRAMMELL as applied to claim 1 above, and further in view of TAJIMA (US-2011/0083942), hereinafter TAJIMA.
Regarding claim 7, combination of KOIDE, MATSUE, and TRAMMELL discloses all the limitation of claim 1. Similar to the instant specification paragraph [0016], KOIDE discloses that the body is made of porous polyurethane {[0085]}. KOIDE further discloses that its body portion is harder than the flexible sheet {[0089]}. These teachings can be construed as disclosing the limitation of claim 7. The Examiner notes 
In the alternative, and in the case where the hard resin is interpreted to have that specific hardness, KOIDE is explicitly silent on these levels of hardness.
In the same field of endeavor that is related to conveyance receiver for honeycomb, TAJIMA discloses wherein the body portion is formed of a hard resin {[abstract] note polyurethane resin with the same hardness as the instant specification, [0033] note the porous polyurethane that is similar to what KOIDE discloses as shown above}.
At the effective filing date of the instant invention it would have been obvious to one ordinary skill in the art to have incorporated the teachings of TAJIMA in the apparatus of the combination above and have chosen the porous polyurethane with a Shore D Hardness of 40 to 70 HS or a “hard resin” as the body. As disclosed by TAJIMA, the advantage of this body is its superior releasability and hygroscopicity {[0008]}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748